            Case 1:19-cr-00759-CM Document 17 Filed 03/30/20 Page 1 of 2


                                       IRVING COHEN
                                          ATTORNEY AT LAW
    (212) 964-2544                                                                225 BROADWAY
   FAX (212) 406-2313                                                               SUITE 2700
ICOHENLAW@MSN.COM                                                              NEW YORK, N.Y. 10007


                                                                                    March 30, 2020

  VIA ECF

  Honorable Colleen McMahon
  United States District Court
  Southern District of New York
  500 Pearl Street
  New York, New York 10007

                                             RE: United States v. Daniel Rivera, 19 Cr. 759 (CM)

  Dear Judge McMahon:

          I represent the defendant, Daniel Rivera, in the above referenced case, having been duly
  appointed pursuant to the Criminal Justice Act. This letter is respectfully submitted to request
  that the Court authorize the appointment of my associate, Chanel Sochacki, Esq., to assist me in
  representing Mr. Rivera in this matter.

          In several recent cases, judges in this District have approved the appointment of an
  associate to assist me in multi-defendant cases in which there was a large amount of discovery
  and, often, complicated factual and legal issues. As with those cases, this one has presented me
  with the need for assistance from Ms. Sochacki. The discovery in this case includes NYPD
  reports and records, video recordings, and evidence seized as a result of an automobile stop and a
  parole search. These two incidents and subsequent searches were the subject of the defense
  suppression motions filed on January 24, 2020 – which required a significant amount of legal
  research and writing, as well as preparation meetings with Mr. Rivera. The hearing on the
  suppression motion is currently scheduled for April 22, 2020.

          Ms. Sochacki has been appointed as an associate attorney in several cases in this district,
  including: United States v. Martinez, 17 Cr. 123 (LAP); United States v. Lopez, 16 Cr. 719
  (RJS); United States v. Gonzalez, 15 Cr. 608 (KPF); United States v. Gallicchio, 17 Cr. 390
  (ALC); United States v. Melman, 17 Cr. 350 (KBF); and United States v. Griffin, 18 Cr. 454
  (KPF). Please accept this application at this time – I inadvertently failed to request Ms.
  Sochacki’s appointment earlier. Ms. Sochacki has been instrumental in assisting me in legal
  research and will continue to assist me in preparing for Mr. Rivera’s motion hearing and
  potential trial, especially during my physical absence from the office – in California – due to the
  current public health crisis related to COVID-19.

         I am highly conscious of needlessly expending CJA funds. In this case I believe the
  appointment of my associate will actually result in a saving by relieving me of tasks that would
         Case 1:19-cr-00759-CM Document 17 Filed 03/30/20 Page 2 of 2


IRVING COHEN
ATTORNEY AT LAW

be billed at a higher rate. I respectfully ask Your Honor to approve the appointment of Ms.
Sochacki at a billing rate of $90.00 per hour nunc pro tunc to September 18, 2019.



                                                        Very truly yours,

                                                        /s/ Irving Cohen
                                                        IRVING COHEN
